UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1641


LARRY J. RUSSELL, JR.,

                Plaintiff – Appellant,

          v.

MERRILL LYNCH, INC.; EVANS NEVILLE; FRANK AZZARITA; DARBY
HENLEY, JR.; CHRISTOPHER DAVIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:09-cv-00534-WO-PTS)


Submitted:   October 19, 2011             Decided:   November 1, 2011


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry J. Russell, Jr., Appellant Pro Se. Audrey Y. Dupont,
Carole Golinski Miller, MAYNARD, COOPER & GALE, PC, Birmingham,
Alabama; James Marion Powell, WOMBLE CARLYLE SANDRIDGE & RICE,
PLLC, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry J. Russell, Jr., appeals the district court’s

orders accepting the recommendation of the magistrate judge and

granting       summary    judgment      on       his    employment           discrimination

claims, ordering the payment of attorney’s fees, and denying his

various      motions. *     We   have    reviewed            the    record    and    find     no

reversible error.         Accordingly, we affirm for the reasons stated

by     the    district    court.         Russell             v.    Merrill        Lynch,     No.

1:09-cv-00534-WO-PTS        (M.D.N.C.        Dec.       10,        2009;    Feb.    1,     2010;

July 7, 2010; Mar. 31, 2011; Apr. 29, 2011).                               We dispense with

oral       argument   because     the    facts         and    legal        contentions       are

adequately      presented    in    the    materials               before    the    court     and

argument would not aid the decisional process.

                                                                                     AFFIRMED




       *
       Although Russell’s notice of appeal designates an appeal
from only the district court’s March 31, 2011 order, his intent
to appeal the district court’s various other orders is clear and
Merrill Lynch is not prejudiced by his mistaken omissions. See
Bogart v. Chapell, 396 F.3d 548, 555 (4th Cir. 2005).



                                             2